Citation Nr: 0029697	
Decision Date: 11/13/00    Archive Date: 11/16/00	

DOCKET NO.  99-03 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $9,762.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel

INTRODUCTION

The veteran had active military service from March 1971 to 
February 1973. 

This matter arises from an August 1998 decision rendered by 
the Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises (COWC) at the Milwaukee, Wisconsin, Regional 
Office (RO).  Therein, it was held that waiver of recovery of 
the overpayment at issue was precluded because the veteran's 
misrepresentation of material facts had caused the 
overpayment.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

During the appellate process, the veteran requested a 
personal hearing before a traveling Veterans Law Judge.  Such 
a hearing was scheduled to be held before the undersigned on 
June 21, 2000; however, the veteran did not appear as 
scheduled.  Nor did he indicate that he wished the hearing to 
be rescheduled. The Board, therefore, will proceed as though 
the veteran's request for a personal hearing had been 
withdrawn.  38 C.F.R. § 20.702(e) (1999).  


FINDINGS OF FACT

1.  The veteran was awarded improved disability pension 
benefits by VA effective May 1, 1992.

2.  On various eligibility verification reports (EVRs) 
submitted by the veteran from 1993 to 1995, he indicated that 
his only income was his Social Security benefits.

3.  As the result of an income verification match (IVM), VA 
learned that the veteran had earned $7,531.13 during calendar 
year 1994 and $6,687.14 during calendar year 
1995.  Based upon that information, the RO recomputed the 
veteran's countable income for pension purposes, and 
terminated his pension benefits retroactively effective 
February 1, 1994.  

4.  VA had notified the veteran on numerous  occasions of the 
importance of notifying the Department of any changes in his 
income.  

5.  The failure of the veteran to report his earnings during 
1994, 1995 constituted a willful misrepresentation of 
material facts that resulted in subsequent financial loss to 
the Government.


CONCLUSION OF LAW

The overpayment of improved disability pension benefits in 
the amount of $9,762 involved willful misrepresentation by 
the appellant, and waiver of the recovery of this overpayment 
is, therefore, precluded.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§  1.963, 1.965 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has not challenged either the amount or the 
validity of the overpayment at issue in this case.  Moreover, 
the Board is satisfied that this debt was properly created.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  As 
such, those questions need not be examined further.  Id.  

The facts in this case are as follows.  The veteran 
originally was awarded improved disability pension benefits 
effective June 1, 1990.  These benefits later were terminated 
effective April 1, 1991, because the proceeds of a tort 
settlement received by the veteran earlier that year exceeded 
the maximum applicable income limitation.  However, the 
veteran's improved disability pension benefits were resumed 
on May 1, 1992, based upon his report that his only income 
was in the form of Social Security benefits.  During calendar 
years 1993 through 1995, the veteran continued to report  
that his only income was Social Security benefits.  He stated 
as much on the various Eligibility Verification Reports 
(EVRs) that he submitted annually.  

As a result of an income verification match subsequently 
conducted, VA learned that the veteran had earned $7,531.13 
during calendar year 1994, $6,687.14 during calendar year 
1995, and various amounts during calendar years 1996 and 
1997.  Because the additional income received by the veteran, 
when combined with his Social Security benefits, exceeded the 
applicable maximum income limitation for calendar years 1994 
and 1995, VA terminated his pension entitlement retroactively 
effective February 1, 1994.  The overpayment at issue was 
created as a result of this action.

There shall be no recovery of payments or overpayments of any 
benefits under any laws administered by the Secretary [of 
Veterans Affairs] when it is determined that recovery would 
be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a).  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
Government.  38 C.F.R. § 1.965(a).  However, before the 
principles of equity and good conscience may afford waiver to 
an obligor, it must be determined that there existed in 
connection with the creation of a given overpayment no 
indication of misrepresentation on the part of the obligor.  
See 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b).  Willful 
misrepresentation generally is the failure by a debtor to 
report a material fact for personal gain.  Id.  

The RO considered the facts in this case, and concluded that 
the veteran had 
demonstrated willful misrepresentation in the creation of the 
overpayment now at 
issue.  The threshold question, therefore, is whether the 
veteran's failure to report his earnings during 1994 and 1995 
was done so willfully, and with the intent to seek and gain 
at another's expense through misrepresentation.  The veteran 
contends otherwise.  Moreover he contends that collection of 
the instant overpayment would subject him to undue economic 
hardship, and would defeat the intended purpose of the 
improved disability pension benefit program.  

However, VA had repeatedly reminded the veteran of his 
responsibility to notify VA of any changes in his income.  
Despite this, the veteran failed to report his earnings on 
the various EVRs that he submitted during the years in 
question.  For example, on the EVR submitted by the veteran 
in March 1995, he indicated that he had "0" wages despite the 
specific request to report his other monthly income, to 
include wages from all employment, in Section B of that form.  
The file does not indicate that the veteran has any 
psychological infirmities that would have prevented him from 
understanding his responsibilities in this regard.  Given the 
veteran's knowledge regarding the income reporting 
requirements associated with his continued receipt of VA 
improved disability pension benefits, and given his failure 
not only to do so, but to affirmatively report that he had no 
wages during the period in question, the Board must conclude 
that the veteran willfully misrepresented material facts with 
the knowledge of the likely consequences, i.e., a financial 
loss to the Government.  As such, the Board finds no 
reasonable basis upon which to predicate a grant of the 
benefit sought.

The Board's finding of misrepresentation in this case 
precludes the granting of waiver of recovery of the 
overpayment of improved disability pension benefits now at 
issue, notwithstanding the provisions of 38 C.F.R. § 1.965(a) 
regarding the standard of equity and good conscience.  See 
Farless v. Derwinski, 2 Vet. App. 555, 556-557 (1992).  
Accordingly, the veteran's contentions with regard to the 
standard of equity and good conscience, such as undue 
economic hardship and whether recovery of the debt would 
defeat the purpose of the pension program, are moot in this 
case and may not be considered.








ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $9,762 is denied.



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
Board of Veterans' Appeals



 
- 6 -

- 1 -


